Citation Nr: 1702390	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  09-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1969 to November 1973 and from July 1976 to July 1978. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Cleveland, Ohio (RO), which in pertinent part, denied the benefit sought on appeal.  

In December 2010, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the transcript of the hearing has been associated with the record.

In March 2011, August 2014 and August 2015, the Board remanded the issue on appeal.  A review of the records reflects that there has been substantial compliance with the Board's remand directives.  The matter has now returned to the Board for adjudication. 


FINDING OF FACT

The competent medical evidence shows that the Veteran's current left knee disorder, diagnosed as osteoarthritis, status-post total knee replacement, first manifested more than a decade after his separation from service, and the preponderance of the competent evidence is against a finding that his current left knee disorder is otherwise related to his period of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

VA sent a letter to the Veteran in May 2008 and that addressed the notice elements concerning his claim for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determined the disability rating and the effective date for the award of benefits if service connection was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In this case, VA has obtained the Veteran's available service records, post-service VA treatment records, records from the Social Security Administration (SSA), and his lay statements and testimony.  

The Board notes that not all of the Veteran's service treatment records, and in particular, the records of an in-service arthrogram on the knee, are available.  The record shows that VA has made multiple attempts to obtain a complete set of the Veteran's service treatment records from both of his periods of service.   However, in a November 2015 response from the National Personnel Records Center (NPRC), it was stated that all the Veteran's available service treatment and personnel records have been associated with the claims folder.  In a January 2016 response, NPRC specifically stated that the report of the in-service arthrogram dated between January 1977 and July 1978 was unavailable.  

In a March 2016 letter, the VA informed the Veteran that it had not been able to locate the in-service arthrogram report.  The Veteran was requested to submit any copies of his service treatment records or any documents that may substitute for such records and was provided a list of examples, but the Veteran did not respond.  

In addition, VA provided the Veteran with an April 2011 VA examination to determine the nature and etiology of the Veteran's claimed left knee disorder.  The Board finds that the April 2011 VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the Veteran. The Board therefore finds that the exam report is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder, and adequate VA medical opinion was obtained in conjunction with the Veteran's claim.  In October 2015, the Veteran was asked to resubmit copies of the buddy statements he had in support of his claim; however, the Veteran did not respond.  A review of the record reflects substantial compliance with the Board's 2011, 2014, and 2015 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103 (2016).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims that service connection is warranted for a left knee disorder.  He maintains that he injured his left knee during his first period of service as result of regular wear and tear, and he further injured his left knee during his second period of service by playing sports while stationed in Guam between November 1976 and 1978.  He maintains that he underwent an arthrogram in 1977 for his left knee.  The Veteran believes that his current left knee disorder is due to his service. 

The medical evidence of record establishes that the Veteran has a current disability involving his left knee, osteoarthritis, status post total knee replacement.  See VA treatment records as well as the April 2011 VA examination report. 

A review of the Veteran's service treatment records does not show treatment or diagnosis of chronic left knee problems.  The competent medical evidence of record does not show treatment or diagnosis of chronic left knee condition until more than a decade after his separation from his final period of service. 

A July 1977 service treatment record indicated that an arthrogram of the knee was performed "approximately one month ago," but did not identify the right or left knee.  The July 1977 service treatment record further shows that clinical evaluation of the Veteran's knee did not reveal evidence of medial meniscus involvement and the results of the arthrogram were negative.  The Veteran testified that he received an arthrogram of his left knee during his military service.  Notably, the report of an April 1977 service treatment record shows the Veteran sustained a right knee injury, and the plan was to schedule him for an arthrogram on the right knee, but that report is also not available.   

An October 1977 service treatment record shows complaints of a swollen left knee.  The Veteran was diagnosed with "local inflammatory response secondary to laceration infection."  Clinical evaluation revealed no evidence of instability in the left knee.  The report of a July 1978 examination prior to separation from his final period of service shows that the Veteran's lower extremities were evaluated as normal.  The associated report of a medical history is not available.   The normal separation examination supports a finding that any injury, such as the knee laceration with subsequent infection, was acute and had resolved by his release from service.

The first available post-service medical evidence of left knee problems comes in April 1994.  The VA treatment records show that the Veteran presented with complaints of severe left knee pain for several years which had progressively worsened over the years.  Conservative treatment had been unsuccessful and he underwent a medial arthroscopy and debridement of degenerative cartilage of the left knee.  An October 2001 VA treatment record shows a history of arthritis of the left knee.  He was treated for septic pre-patella bursitis in the left knee in December 2003, and VA treatment records dated in January 2004 show assessment of osteoarthritis of the left knee.  Subsequent VA treatment records show assessment of severe osteoarthritis of the left knee and the Veteran had a total left knee replacement in May 2010. 

Service connection is warranted on a presumptive basis for chronic diseases which manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, and 3.309.   In the instant case, there is no evidence to suggest that the arthritis noted in the Veteran's left knee manifested to such a degree within one year of his separation from service.  VA and private treatment records do not show that the Veteran's current left knee disorder had an onset during his period of service.  Instead, the first medical evidence of left knee problems is not shown until 1994, which comes 18 years after his separation from service.  In addition, the records from SSA, which note that he had been determined to be disabled in 2010 (primarily due to knee and ankle disorders), make no reference to any treatment records dating any earlier than 2004.  They do not include any records that indicate that the Veteran developed DJD in the left knee to a compensable degree within one year of his discharge from service.  The medical evidence does demonstrate that the Veteran's current left knee disorder had an onset after his active service.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330  (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The medical evidence of record does not show that the Veteran's current left knee disorder first manifested in service, at separation, or until more than a decade after his discharge from active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

With respect to in-service injury, the Veteran reports that he experienced pain and swelling in his left knee as result of regular wear and tear during his first period of service, and he further injured his left knee while playing sports during his second period of service.  In addition, the record does show complaints of left knee problems in October 1977, although his complaints were associated with a laceration injury as opposed to trauma to the left knee joint.  Moreover, the Veteran asserts that the July 1977 orthopedic consultation report concerned his left knee, even though the knee was not identified in the record.  

Given the Veteran's lay reports as well as the in-service treatment records, the Board concedes that the Veteran suffered an acute in-service injury to his left knee that resulted in symptoms of pain and swelling.  But merely conceding this particular issue of in-service injury does not equate to a successful claim. 

With respect to element (3), medical-nexus evidence, the Board finds that the weight of the competent medical evidence of record is against a medical nexus between the Veteran's current left knee disorder and his period of service, to include in-service left knee complaints.  Here, the record contains three medical opinions of record that consider whether the Veteran's left knee disorder is etiologically related to any incident during his period of service.  There is one VA medical opinion that weighs heavily against the Veteran's claim and there are two VA physician statements that suggest a link to injuries sustained during his period of service.   The Board finds that the negative VA medical opinion carries more probative value in this matter and outweighs the two positive VA physicians' statements. 

In support of his claim, the Veteran submitted a December 2010 statement from his treating VA orthopedic surgeon, in which he noted that the Veteran had undergone a left total knee replacement in May 2010.  The VA surgeon stated that the Veteran had informed him that he had knee problems during his service as result of playing sports, and he recalled two more serious injuries that resulted in effusion of the left knee joint.  The Veteran had further stated that he underwent an arthrogram on his left knee in 1977, and his left knee gradually worsened and became more unstable over the years.  The VA surgeon stated that it was his opinion that the injuries suffered by the Veteran while playing sports in service led to traumatic arthritis resulting in his total knee replacement.  However, the Board notes that the VA surgeon did not state when he began treating the Veteran nor did he provide any of his notes and reports that would show continuous long-term treatment of the Veteran.  The VA surgeon also did not claim that he began seeing and treating the Veteran after he was released from active duty in 1978. 

The Veteran also submitted an October 2012 statement from his treating VA physician, in which he noted that the Veteran reported that he had suffered left knee pain and swelling on occasion during his service, which he treated with rest, but he denied any specific trauma to the left knee.  The Veteran further reported that he had an arthrogram on his left knee in 1977, but he denied any surgery on his left knee until the late 1980's and another surgery in 1994.  The VA physician stated that it was his opinion that the Veteran's history of multiple abuses to the left knee resulted in arthritis and ultimately required total knee replacement.   The Board notes that the VA physician did not state when he began treating the Veteran nor did he provide any of his notes and reports that would show continuous long-term treatment of the Veteran.  The VA physician also did not claim that he began seeing and treating the Veteran shortly after he was released from active duty in 1978 (particularly during the one year period following his release from service).  

In April 2011, the Veteran was afforded a VA examination in conjunction with his claim.  The examination report shows that the Veteran reported that he injured his left knee as result of regular wear and tear during his first period of service, but he denied any specific trauma to his left.  He further reported that he suffered additional injury to his left knee as result of playing sports, weight lifting, and training during his second period of service.  The Veteran reported that he experienced pain and swelling in his left knee, and he sought medical treatment, to include an arthrogram, during his second period of service.   After service, the Veteran reported that he began running to return to shape and he later required surgical procedures on his left knee.  He did not aver that the symptoms had existed for the years extending from 1978 until he later sought surgical treatment at a VA medical facility.  Physical examination of the left knee, as well as x-ray film production, resulted in a diagnosis of osteoarthritis, status post total knee replacement, of the left knee. 

After review of the claims file and findings from clinical evaluation, the VA examiner concluded that the Veteran's current left knee disorder was less likely than not caused by or related to his military service, to include in-service complaints of left knee problems.  Specifically, the VA examiner noted that the Veteran separated from service in 1978, and there was no evidence of left knee problems at the time of his separation examination.  Moreover, there is no evidence of medical treatment of the left knee until the 1994 arthroscopic surgery, which comes 16 years after his separation from service.   In addition, the VA examiner noted that the Veteran had worked in the construction industry after service, and it was highly probable that he would have had wear and tear on his left knee as result of his post-service occupation.   The VA examiner concluded that given the lack of left knee problems observed at separation, the lack chronicity of left knee problems for 16 years after his separation from service, and the Veteran's post-service occupational history, it is less likely than not that the Veteran's current left knee disorder is result of his period of service.  Rather, the VA examiner felt that his current left knee disorder was likely due to an unknown intervening injury incurred during his post-service occupation.  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When assessing the probative value of a medical opinion, the access to claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

An initial review of the two VA physician medical opinions might appear to support the Veteran's claim, but a close analysis shows that they do not.  The opinions are both speculative and, at most, do little more than propose that it is possible that the Veteran's left knee disorder is the result of his military service or some incident therein.  

More specifically, the Board places higher probative weight on the April 2011 VA examiner's opinion that the Veteran's left knee disorder was less likely than not related to his service, rather than on the two VA medical providers opinions that the Veteran's left knee arthritis was due to physical activity in service.  In this regard, when reviewing the record, there is no evidence of left knee joint trauma in service that resulted in a chronic disability by discharge, nor is there any evidence of such a disorder for many years after his separation.  Even if the July 1977 service orthopedic consultation report which referenced the arthrogram pertained to the Veteran's left knee, his knee was evaluated as stable and there was no evidence of medial meniscus involvement at that time.  Moreover, subsequent service treatment failed to reflect treatment or diagnosis of chronic left knee problems.  Thus, both VA physicians' opinions appear to be based upon an incomplete review of the record, or based solely on the Veteran's statements, rather than on any objective medical evidence to show that the Veteran indeed suffered injury to his left knee in service, and that such injury subsequently caused a chronic disability, to include arthritis.  Neither VA physician rectifies the opinion with the lack of evidence of injury in service, or, most importantly, a showing of continuity of symptomatology since service.  Absent any supportive medical documentation of a left knee joint trauma in service, the Board places less weight on the VA physicians' opinions because the opinions are unsupported by the evidence of record. 

The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinions appear to have been in this case.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  For that matter, although the Veteran is competent to state that his in-service duties were rugged and required physical effort, and he reports that he suffered an acute injury to the left knee in service, but has not reported that he suffered from chronic left knee problems continuously from separation from service until he was first treated by VA. 

More persuasive, in the opinion of the Board, is the April 2011 opinion from the VA examiner who reviewed the Veteran's medical records, and concluded that the Veteran's left knee disorder was not due to or as a result of his military service. This opinion is deemed more probative than the VA physicians' opinions which appear to be based more on an inaccurate history than on a comprehensive review of the evidence on file.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  On the other hand, the Board finds that the April 2011 VA opinion contains clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In particular, the VA examiner reviewed the claims file, including the available service treatment records, the Veteran's testimony before the Board, and the pertinent medical evidence, and explained that it was not probable that the Veteran's in-service physical duties would cause symptoms to appear 16 years later.  

The Board finds that the April 2011 VA opinion provides a clearer rationale than the two VA physicians' opinions.  By contrast, the VA examiner took into account the totality of the Veteran's medical history in providing his opinion, and in so doing, made specific reference to details in the Veteran's history of left knee pathology.  Thus, in weighing the competent medical evidence of record, the Board is inclined to place the highest probative weight on the April 2011 VA examination.

The Board would further add that the two VA physicians, contrary to the VA opinion of April 2011, did not provide any other clinical records to support their assertions.  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

The Board notes that certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, continuity of symptomatology under 38 C.F.R. § 3.303 (b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Arthritis is listed as chronic condition.  

While the Veteran has asserted continuity of arthritis, to include symptoms of pain, swelling, and instability, since his period of service, the Board observes that the Veteran first reported that he suffered from in-service injuries to his left knee at the time he initiated his claim for service connection, filed more than two decades after his separation from service.  When he was separated from service, he was silent as to any complaints involving his left knee.  The Board finds this evidence recorded in conjunction with evaluation of the Veteran during service to have more probative value than his current recollections.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, after assessing the lack of in-service documentation of injuries involving the left knee, the Board finds the Veteran's current assertions are not credible. 

Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorder to be highly probative evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d at 1330.  Therefore, it is the conclusion of the Board that the preponderance of the objective and credible evidence of record is against the Veteran's claim for entitlement to service connection for left knee disorder. 

The Board has considered the Veteran's own statements which suggest that his arthritis is associated with his period of service.  While the Veteran is competent to describe his symptoms, as a layperson he and the appellant are not competent to determine the cause of arthritis in his shoulders.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the April 2011 VA examiner. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.


ORDER

Entitlement to service connection for a left knee disorder is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


